Judgment reversed on the law, with costs, upon authority of People ex rel. Verchereau v. Jenkins (153 App. Div. 512), and complaint unanimously dismissed, with costs. The second finding of fact reversed, and the conclusion of law and direction of judgment disapproved. The court finds the third, seventh and eighth findings of fact proposed by the defendants, and the first, second and third conclusions of law proposed by the- defendants. Jaycox, Manning, Kelby, Young and Kapper, JJ., concur. Settle order on notice.